Title: To George Washington from Robert Ballard, 20 January 1791
From: Ballard, Robert
To: Washington, George



Sir
Baltimore [Md.] Jany 20th 1791

Information being received here that an Health Officer for this Port would be shortly appointed, and that the appointment came from your Excellency, I humbly beg leave to recommend Mr Benjamin Dashiell to your Excellency’s Notice as a Worthy and deserving Man to fill that office. An Appointment of the sort has been expected from our State Legislature—the inclosed list of Subscribers being a true Copy will shew your Excellency the good Opinion the Citizens of Baltimore ente[r]tain for Mr Dashiell. I am with the greatest Respect Your Excellencys Most Obdt, Humble Servt

Robert Ballard

